EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shaun Hawkinson on 11/17/2021.

The application has been amended as follows: 

Claim 1. A method of diagnosing a temperature sensor provided at a rear stage of an air filter, the method comprising:
comparing a heating condition factor, which is calculated with a weight according to whether heat is generated inside an engine compartment, with a factor threshold; 
in response to the heating condition factor being less than the factor threshold, calculating a deviation between a temperature of an intake manifold, which is measured by an intake manifold temperature sensor, and a temperature of intake air at a rear stage of an air filter, which is measured by an intake air temperature sensor provided at the rear stage of the air filter; 
comparing a temperature threshold with the deviation between the temperature of the intake manifold and the temperature of the intake air at the rear stage of the air filter; and 
in response to the deviation between the temperature of the intake manifold and the temperature of the intake air at the rear stage of the air filter exceeding the temperature threshold, diagnosing the intake air temperature sensor provided at the rear stage of the air filter as failing.

Claim 4. The method of claim 3, further comprising:
in response to the vehicle being determined as idling through the determination of whether the vehicle is idling, increasing the heating condition factor according to a revolutions per minute (RPM) of an engine.

Claim 5. The method of claim 3, further comprising: 
in response to the vehicle being determined as not idling through the determination of whether the vehicle is idling, decreasing the heating condition factor according to a vehicle speed.

Claim 11. A method of diagnosing a temperature sensor provided at a rear stage of an air filter, the method comprising: 
determining whether a vehicle is idling; 
in response to the vehicle being determined as idling through the determination of whether the vehicle is idling, increasing a heating condition factor according to a revolution per minute (RPM) of an engine; 
in response to the vehicle being determined as not idling through the determination of whether the vehicle is idling, decreasing the heating condition factor according to a vehicle speed; 
comparing a heating condition factor, which is increased or decreased with a weight according to whether heat is generated inside an engine compartment, with a factor 20 threshold; 
in response to the heating condition factor being less than the factor threshold, calculating a deviation between a temperature of an intake manifold, which is measured by an intake manifold temperature sensor, and a temperature of intake air at a rear stage of an air filter, which is measured by an intake air temperature sensor provided at the rear stage of the air filter; 
comparing a temperature threshold with the deviation between the temperature of the intake manifold and the temperature of the intake air at the rear stage of the air filter; and 
in response to the deviation between the temperature of the intake manifold and the temperature of the intake air at the rear stage of the air filter exceeding the temperature threshold, diagnosing the intake air temperature sensor provided at the rear stage of the air filter as failing.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Ishimasa (U.S. 2019/0331045), teaches comparing the temperature sensor values and calculating a deviation between them, but does not teach comparing a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747